      Case 2:19-cv-00147-SMJ    ECF No. 22   filed 04/23/20   PageID.171 Page 1 of 2




1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Apr 23, 2020
3                      UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                      EASTERN DISTRICT OF WASHINGTON
4
     BRANDON FILION and RANDI                 No. 2:19-cv-00147-SMJ
5    FILION, husband, and wife,

6                            Plaintiffs,      ORDER DISMISSING CASE

7               v.

8    CORPORATIONS A through E, and
     JOHN/JANE DOES 1 through 10, and
9    SCOTTSDALE INSURANCE
     COMPANY, a Foreign Insurance
10   Company,

11                           Defendants.

12

13        On April 22, 2020, the parties filed a Stipulated Motion to Dismiss, ECF

14   No. 21. Consistent with the parties’ agreement and Federal Rule of Civil

15   Procedure 41(a), IT IS HEREBY ORDERED:

16        1.    The parties’ Stipulated Motion to Dismiss, ECF No. 21, is

17              GRANTED.

18        2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

19              bear their own costs and attorneys’ fees.

20        3.    All pending motions are DENIED AS MOOT.




     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00147-SMJ     ECF No. 22   filed 04/23/20   PageID.172 Page 2 of 2




1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 23rd day of April 2020.

6
                        __________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
